Citation Nr: 9909115	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in the currently assigned 30 
percent evaluation for residuals of a fracture of the left 
knee.

2.  Entitlement to an increase in the currently assigned 40 
percent evaluation for arthritis of the lumbar spine with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to July 
1959.

The Board of Veterans Appeals notes that the issues on appeal 
stem from Department of Veterans' Affairs (VA) Regional 
Office (RO) rating decisions.

This case was last remanded by the Board in August 1997 for 
additional development of the issues noted on the title page.  
At that time, the Board also entered a decision denying 
entitlement to service connection for residuals of bilateral 
hernia repair as secondary to service-connected residuals of 
a fracture of the left knee as not well-grounded.  While in 
Remand status the RO increased the 20 percent evaluation in 
effect for the veteran's service-connected low back 
disability to 40 percent effective August 13, 1992, date of 
claim.  The 30 percent rating for the veteran's service-
connected left knee disability was confirmed and continued.  
The development having been completed to the extent possible, 
the case was returned to the Board for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record the Board notes 
that additional development is needed prior to Board 
consideration of the issues on appeal. Specifically, it is 
noted that during the course of his appeal the veteran 
previously attended a hearing before a travel member of the 
Board sitting at the RO in May 1993.  The issues discussed at 
that time not only reflected the issues noted on the title 
page, but also the issue of entitlement to service connection 
for residuals of bilateral hernia repair as secondary to 
service-connected residuals of a fracture of the left knee.  

Since the Board member that conducted the hearing in May 1993 
terminated his employment with the Board, the law provides 
that the veteran must be afforded the opportunity to attend 
another hearing.  It appears that due to administrative 
oversight it was not until March 1999 that the Board 
requested clarification from the veteran regarding whether it 
was his desire to request another Travel Board hearing.  
Later that month, the veteran gave notice that he desired to 
attend another travel Board hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should advise the veteran that he 
may present testimony as to the issues 
that were then pending prior to issuance 
of the Board's August 1997 decision, and 
schedule the veteran for a hearing at the 
St. Petersburg, Florida RO before a 
member of the Board.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.  

Thereafter, the case should be returned to the Board for 
appellate consideration.  The Board intimates no opinion as 
to any final outcome warranted.  The appellant need take no 
action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 3 -


